RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-000672-MR


LINDA HAWN                                                         APPELLANT



                 APPEAL FROM MASON CIRCUIT COURT
v.              HONORABLE STOCKTON B. WOOD, JUDGE
                       ACTION NO. 17-CI-00149



CASCIO ENTERPRISES, INC., d/b/a
MCDONALD’S OF MAYSVILLE                                              APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Linda Hawn appeals from the Mason Circuit Court’s

judgment on a jury verdict in favor of Cascio Enterprises, Inc., d/b/a McDonald’s

of Maysville (“Cascio”) and from the resolution of post-trial motions. We affirm.
                FACTS AND PROCEDURAL BACKGROUND

             In September 2016, Hawn entered the McDonald’s of Maysville

through a side entrance and went directly to the restroom. Hawn saw a worker

(Crystal Boyd) with a mop and mop bucket to Hawn’s left as Hawn turned right

towards the restroom. Hawn later admitted to seeing a couple of wet floor signs

when entering the McDonald’s. But she said the floor between the side door and

the restroom was dry, and she did not think the signs indicated that this area could

be wet. Hawn exited the bathroom after a couple of minutes and saw Boyd with

the mop and mop bucket again.

             Hawn asserts that it looked like Boyd had been mopping the area

Hawn would have to cross to reach the front registers. So, Hawn decided to exit

through the same door she had entered and to buy food through the drive-through.

After turning to exit, Hawn slipped and fell and hurt her left wrist. Hawn contends

the floor was wet, having been mopped while she was in the restroom. (Boyd later

denied that the floor was wet then or that she had just mopped it.) Hawn asserts

she had no warning that the area between the restroom and the side door might be

wet.

             Boyd helped Hawn to a table and went to get a manager a few minutes

later. Hawn asserts that Boyd dry mopped the area where Hawn fell before getting




                                         -2-
a manager. Boyd later denied dry mopping the area after Hawn fell but before she

got the manager.

                 After Boyd went to get a manager,1 Manager Vicky Jones talked with

Hawn and called an ambulance for her. While waiting for the ambulance, Jones

filled out an incident report about Hawn’s fall. Jones wrote that Hawn said she fell

due to not paying attention. The ambulance took Hawn to the hospital and she was

diagnosed with a fracture to her left wrist. She had wrist surgery later.

                 Hawn filed suit against Cascio.2 She alleged that Cascio had been

negligent or reckless in failing to maintain the premises in a reasonably safe

condition, failing to warn invitees of unsafe conditions, and failing to take

reasonable precautions to prevent foreseeable injuries. And she requested a jury

trial and sought compensation for damages including medical expenses and pain

and suffering.

                 As the case proceeded to trial, the parties took depositions of Hawn,

Boyd, and Jones and filed various pretrial motions. Cascio filed a motion in limine

to prohibit any reference to Boyd’s criminal convictions (which were then over ten

years old) and the trial court granted this motion prior to trial. Hawn filed a motion




1
    From our review of the record, Boyd initially spoke to a manager other than Vicky Jones.
2
 Hawn also named the national McDonald’s Corporation as a plaintiff in her complaint, but the
McDonald’s Corporation was voluntarily dismissed by agreed order a couple of months later.

                                                -3-
to have certain statements made by Jones in her deposition to be considered

judicial admissions by Cascio. The trial court denied this motion at trial.

                 At trial, Hawn, Boyd, and Jones all testified, including reviewing

surveillance video footage.3 Hawn admitted that the video showed three wet floor

signs placed in the Maysville McDonald’s when she fell. The witnesses testified

differently about how close the signs were placed to the area where Hawn fell and

about what the signs communicated about which areas should be avoided due to

possibly being wet. Hawn raised issues about whether some of McDonald’s

policies were violated. These policies included when to place wet floor signs and

about not cleaning areas where customers fell before managers were summoned.

                 Hawn moved for a directed verdict on medical causation of her injury

and on damages for medical expenses. The trial court denied the directed verdict

motion on medical causation. The trial court noted a lack of evidence that Hawn’s

medical expenses were unreasonable. Although declining to inform the jury that

medical expenses were reasonable and necessary as a matter of law, the trial

court’s instruction on damages reflected the specific amount of medical expenses

submitted by Hawn.4 The trial court orally stated to counsel that if the jury did not


3
    From our review of the record, the clarity of the video footage was somewhat low.
4
  The trial court’s instruction on damages states in pertinent part: “If you have found for the
Plaintiff, you shall award the following: A. Reasonable and necessary medical expenses
incurred, in the amount of $31,850.59.” The instruction also allowed for the jury to make an
additional award in Part B for up to $250,000 for “[p]ast pain and suffering, and mental

                                                -4-
award this amount, the trial court would make sure the final judgment awarded all

Hawn’s medical expenses if the jury found in her favor on liability.

               Ultimately, the trial court entered a judgment in favor of Cascio based

on the jury’s verdict. Eleven out of the twelve jurors had found that Cascio was

not liable, so the jury did not address damages. Hawn filed a motion for a new

trial, a motion to be allowed to contact jurors, and a motion to hold costs in

abeyance pending appeal. The trial court ruled that jurors could not be contacted

until after their jury term was over in early May and denied the other motions.

Hawn filed a timely appeal. Further facts will be set forth as necessary in this

opinion.

       I.      No Reversible Error in Evidentiary Ruling Allowing Testimony
               About Medical Treatment of Witness Considering Admonition
               and Other Proof at Trial

               A trial court’s ruling on evidentiary matters is subject to an abuse of

discretion standard of review. Goodyear Tire and Rubber Co. v. Thompson, 11
S.W.3d 575, 577 (Ky. 2000).

               Hawn contends that the trial court erred in allowing Boyd to testify

about Boyd’s cancer treatment to bolster her credibility and in issuing an

admonition which Hawn claims vouched for Boyd’s credibility. But, based upon



anguish.” There was a space for the jury to fill in the amount it awarded for medical expenses
next to the language in part A. And there was a space for the jury to fill in the amount it awarded
for past pain and suffering and mental anguish next to the language in part B.

                                               -5-
our review of the record and applicable law, any error in the trial court’s ruling or

admonition does not entitle Hawn to relief.

             At trial, Hawn’s counsel impeached Boyd by questioning her about

statements made in her deposition which conflicted with her trial testimony.

Cascio’s counsel then had an opportunity to question Boyd and said, “I understand

you are going through some medical treatment. Can you tell the jury what you’re

going through?” Hawn’s counsel objected, stating, “I don’t know what the

relevance is.”

             The court then summoned counsel to the bench. Cascio’s counsel

claimed that Hawn’s counsel had impeached Boyd three times and “beat up on her

memory.” Counsel for Cascio explained that Boyd was currently undergoing

radiation treatment and had been undergoing chemotherapy at the time of her

deposition. Cascio’s counsel argued that Boyd’s medical treatment was relevant to

her credibility. Hawn’s counsel said he had sympathy for anyone undergoing such

treatment, but he asked whether there was a proper foundation to assert that

radiation caused memory loss and whether a doctor would come in to testify.

             The trial judge overruled the objection and stated:

             I don’t know that I will require a physician to come in for
             that. I’m aware of a lot of people that have had chemo
             and radiation and it does affect them. If you—if you do
             bring this out, I would plan to tell the jury that they’re not
             to consider that for any sympathy purposes, it’s only for
             matters of memory and recollection. I will allow you to

                                          -6-
            ask it but again if you do, I’ll give a brief admonishment
            to the jury it’s not to be used for sympathy.

Hawn’s counsel stated, “That’s fine.”

            Cascio’s counsel then asked Boyd to tell the jury about the medical

treatment Boyd was currently undergoing. Boyd responded, “I have stage four

breast cancer. I just finished my chemo, and now I’m starting my radiation.”

Cascio’s counsel then asked if Boyd had been undergoing any medical treatment

when her deposition was taken in September 2018. Boyd responded that she was

then undergoing chemotherapy.

            Cascio’s counsel next asked, “If your deposition was taken on

September 24, 2018, how long would that have been after the fall that occurred on

September 16, 2016?” Boyd responded that she was not sure. Cascio’s counsel

next asked, “Would you agree 2016 to 2018, that’s two years?” and Boyd said,

“Yes.”

            Before anything else was asked or answered, the trial court then

stated:

            Ladies and gentlemen, the purpose of this testimony—
            and you’re not to consider it for any sympathy reasons on
            behalf of the witness, although we certainly all have
            sympathy for that. It’s only brought up to—to address
            any memory or lapse in memory or so on. It’s not meant
            to illicit sympathy.




                                        -7-
            Cascio’s counsel then asked Boyd if she had been “testifying based

upon her memory” and had not yet reviewed the video at her deposition, and Boyd

responded this was correct. But Boyd never directly testified that her medical

condition or treatment affected her memory.

            After Cascio’s counsel completed her questioning of Boyd, Hawn’s

counsel had an opportunity to question Boyd. He told Boyd he was sorry to hear

she was undergoing cancer treatment and asked if she knew why no one had

previously told him about her condition. She responded that she did not know. No

further questions were asked of her at that time. Based upon our review of the

record, Hawn did not request any additional admonition or other relief during or

immediately following Boyd’s testimony.

Preservation of Issues Must Be Addressed

            Hawn’s brief does not explicitly discuss how this issue and other

issues were preserved for our review. However, an appellate brief must “contain at

the beginning of the argument a statement with reference to the record showing

whether the issue was properly preserved for review and, if so, in what manner.”

Kentucky Rule of Civil Procedure (CR) 76.12(4)(c)(v). Despite the lack of

specific discussion about preservation, Hawn has cited to the record where she

made her objection to admitting evidence of Boyd’s cancer treatment.




                                        -8-
             Error in a trial court’s ruling admitting evidence may be properly

preserved by timely and specific objection. See Kentucky Rule of Evidence (KRE)

103(a) (“Error may not be predicated upon a ruling which admits or excludes

evidence” unless a party’s substantial right is affected and a timely, specific

objection or motion to strike is made.). If an alleged error in ruling on evidence is

not sufficiently preserved, relief cannot be granted unless the error is palpable,

affects substantial rights, and results in a manifest injustice. KRE 103(a); CR

61.02. Even when an error in ruling on evidence is preserved, we may not grant

relief if the error is harmless. CR 61.01.

Issue of Admissibility of Evidence of Boyd’s Cancer Treatment Preserved

             Hawn timely and specifically raised an objection to admitting Boyd’s

testimony about her cancer treatment on grounds that it was irrelevant. And in

response to Cascio’s argument that it was relevant because it affected Boyd’s

memory or credibility, Hawn also timely and specifically objected due to lack of

supporting medical evidence. Hawn did not further object or move to strike

Boyd’s testimony about treatment after Boyd’s testimony concluded without her

discussing how her treatment affected her memory. But Hawn’s earlier objection

to evidence of medical treatment conveyed to the trial court her concerns about

relevancy and lack of foundation. So, the issue of admissibility of the evidence is

preserved.


                                          -9-
Issue of Insufficiency or Other Error in Admonition Is Not Preserved

               Hawn’s counsel stated that the trial court’s proposed admonition was

“fine,” and the trial court’s actual jury admonition did not substantially differ from

the proposed jury admonition. And after the admonition was given, Hawn did not

request any further admonitions or ask the trial court to take back or clarify

anything in the admonition. So, any concerns Hawn had with the admonition

given were not raised to the trial court nor properly preserved for review. Thus, we

review the content of the admonition given only for palpable error. See CR 61.02;

KRE 103(a).

Neither the Admission of Boyd’s Testimony About Her Cancer Treatment nor Any
Error in the Trial Court’s Admonition Entitles Hawn to Relief

               Considering the totality of the evidence presented at trial (including

video footage of wet floor signs and Hawn’s admission that she saw wet floor

signs in the McDonald’s as she entered the restaurant), any error in the trial court’s

admission of Boyd’s testimony about her cancer treatment was harmless even

disregarding its admonition.5 And any error in the trial court’s admonition was not

palpable. Despite Hawn’s assertion that the trial court’s admonition vouched for


5
 Kentucky precedent recognizes that a jury is presumed to follow a court’s admonition.
Whether the admonition is to totally disregard evidence or to consider it for limited purposes
only (as here), the admonition is normally presumed to cure any error. Benjamin v.
Commonwealth, 266 S.W.3d 775, 787-88 (Ky. 2008) (trial court’s admonitions to totally
disregard some hearsay evidence and to only consider other hearsay evidence for limited
purposes presumed to cure any error).



                                              -10-
Boyd’s credibility, we construe it as more neutral in effect. It simply stated that

Boyd’s cancer treatment could be considered to address memory but not for

sympathy. In short, any error in the trial court’s handling of evidentiary issues

relating to Boyd’s cancer treatment does not entitle Hawn to relief pursuant to

KRE 103.

      II.    No Reversible Error in Trial Court Granting Motion in Limine to
             Exclude Evidence of Boyd’s Prior Convictions

Preservation of Issue and Applicable Standard of Review

             Hawn next contends that the trial court erred in granting Cascio’s

motion in limine to exclude evidence of Boyd’s criminal convictions (which were

more than ten years old). Again, Hawn does not specifically discuss how the issue

was preserved for our review. But Hawn did file a response opposing Cascio’s

motion to exclude evidence of Boyd’s convictions and arguing that the probative

value of the convictions outweighed their prejudicial effect. The trial court granted

Cascio’s motion in limine before trial. The issue is thus preserved for our review.

KRE 103(d) (“A motion in limine resolved by order of record is sufficient to

preserve error for appellate review.”); Davis v. City of Winchester, 206 S.W.3d
917, 919 (Ky. 2006) (“Appellant’s objection to the motion in limine and the trial

court’s order of record sustaining the motion was sufficient to preserve the

issue for review. KRE 103(d).”). We review this evidentiary ruling under the

abuse of discretion standard. Goodyear Tire, supra.

                                         -11-
              Hawn has clearly preserved the general issue of the admissibility of

Boyd’s convictions, but perhaps not every specific argument on this issue. Hawn

now argues in her brief (as she did in her motion for new trial) that it was unfair to

allow Boyd to testify about her cancer treatment while not permitting counsel to

question Boyd about her convictions.

             The trial court had authority to reconsider its prior ruling as KRE

103(d) provides: “Nothing in this rule precludes the court from reconsidering at

trial any ruling made on a motion in limine.” Yet Hawn does not assert that she

asked the trial court to reconsider its ruling about Boyd’s convictions at trial after

Boyd testified about her cancer treatment. She did not argue during trial that

fairness dictated permitting inquiry about Boyd’s convictions after allowing

Boyd’s cancer treatment testimony. So, this argument is not preserved for review.

Trial Court Did Not Abuse Its Discretion in Its Pretrial Ruling Excluding Evidence
of Boyd’s Convictions

             KRE 609 allows for the impeachment of witnesses by evidence of

convictions under certain circumstances. But KRE 609(b) prohibits admission of

evidence of convictions more than ten years old “unless the court determines that

the probative value of the conviction substantially outweighs its prejudicial effect.”

In making this determination, a trial court should consider factors such as the

nature and age of the convictions, the nature of the case being tried, and the nature

of the witness’s testimony. See generally Miller ex rel. Monticello Banking Co. v.

                                         -12-
Marymount Medical Center, 125 S.W.3d 274, 285-86 (Ky. 2004). And the court in

Miller indicated that excluding evidence of convictions older than ten years was

generally presumed proper:

              Note that the KRE 609(b) balancing test is the exact
              inverse of the KRE 403 balancing test. Under KRE 403,
              relevant evidence is admissible unless its probative value
              is substantially outweighed by its prejudicial effect.
              Under KRE 609(b), the evidence is inadmissible unless
              its prejudicial effect is substantially outweighed by its
              probative value.
Id. at 284.

              Cascio’s motion in limine to exclude Boyd’s criminal history noted

her convictions from April 2001 and April 2005. So, these convictions were

almost eighteen years old and almost fourteen years old at the time of the January

2019 trial—well above the ten-year threshold in KRE 609(b).

              The trial court explicitly considered several factors in Miller, supra, in

ruling on Cascio’s motion in limine to exclude evidence of Boyd’s convictions.

The trial court found that Boyd had placed her credibility in issue by denying that

she mopped the area where Hawn fell despite Hawn’s claims that the surveillance

video showed otherwise. And it recognized that Boyd’s testimony about cleaning

and mopping would be key in determining liability. The trial court found Boyd’s

convictions for criminal possession of a forged instrument and robbery to be “more

indicative of untruthfulness/dishonesty than many other crimes” and found that


                                          -13-
less prejudice would result in this civil case than in a criminal case. And although

Boyd was not a party, the trial court found, “Ms. Boyd has a significant interest in

the outcome of the case since her job performance here could have effect on this or

future employment, depending on whether a jury determines her actions relating to

her testimony contribute to a verdict against her employer.” But it also took note

of lack of evidence of other offenses indicating dishonesty since the convictions.6

              Ultimately, the trial court determined that the probative value of

Boyd’s convictions did not outweigh their prejudicial effect because the nearly

fourteen-year-old and nearly eighteen-year-old convictions “are not very

probative” of Boyd’s credibility. So, it granted Cascio’s motion before trial.

              Given the significant age of Boyd’s convictions and the trial court’s

explicit consideration of applicable factors, we discern no abuse of discretion in the

trial court’s pretrial ruling to exclude evidence of these convictions. And we

likewise discern no palpable error in the trial court’s not changing course on this

issue sua sponte after Boyd was allowed to testify about her cancer treatment.




6
  The trial court also stated: “Even though any subsequent misdemeanor dishonesty offenses
may not themselves have been admissible, the Court would likely have considered them relevant
toward the admissibility to [sic] the 2001 and 2005 convictions. Continuing dishonest conduct
would likely have made the earlier felony convictions more probative of her current
credibility.”).

                                            -14-
      III.   No Reversible Error in Trial Court’s Not Allowing Parties to
             Contact Jurors Until Their Jury Terms Were Completed

             Again, Hawn does not explicitly discuss preservation in the manner

prescribed by CR 76.12(4)(c)(v). But she cites to the record in her brief where she

filed a motion with the trial court to be allowed permission to contact jurors post-

trial. Having brought the matter to the trial court’s attention in this manner, the

issue appears properly preserved for our review.

             A trial court’s ruling on a request to interview jurors post-trial is

subject to an abuse of discretion standard of review. See Cape Publications, Inc. v.

Braden, 39 S.W.3d 823, 826 (Ky. 2001) (applying abuse of discretion standard to

trial court’s denial of non-party newspaper’s request to interview jurors after trial);

McQueen v. Commonwealth, 721 S.W.2d 694, 701 (Ky. 1986) (determining that

the trial court did not abuse its discretion in denying criminal defendant’s motion

to interview jurors about the effect of the court’s dismissing one juror on their

verdict).

             In finding no error in denying the post-trial motion to interview jurors

in McQueen, 721 S.W.2d at 701, the Kentucky Supreme Court quoted Kentucky

Rule of Criminal Procedure (RCr) 10.04: “A juror cannot be examined to establish

a ground for a new trial, except to establish that the verdict was made by lot.”

Although there is no similarly explicit provision to this effect in our civil rules of

procedure, Kentucky Supreme Court Rule (SCR) 3.130(3.5) provides in pertinent

                                          -15-
part that: “A lawyer shall not: . . . (c) communicate with a juror or prospective

juror after discharge of the jury if: (1) the communication is prohibited by law,

local rule, or court order[.]” Thus, this rule recognizes a trial court’s authority to

prohibit or limit attorneys’ communications with jurors.

             Hawn’s counsel contacted the trial judge’s office after the trial to ask

about procedures for parties to contact jurors after trials and was told no contact

with jurors should be made until the jurors’ term of jury service ended in early

May. The trial had concluded in late January.

             Hawn filed a motion to permit jury contact to identify potential issues

for post-trial motions and appeal. Cascio filed a response objecting to the motion.

Hawn’s reply argued that the trial court lost authority to restrict access to jurors

because the trial was completed and no post-trial motions involving the jury were

pending. Hawn based this argument on the following quote from Braden, 39
S.W.3d at 827: “Once the trial is completed and the completion involves any role

that the jury might assume in regard to post-conviction motions, the circuit court

loses authority to restrict any access by or with jurors of any sort.”

              Following a hearing in late March, the trial court issued an order

denying the request for contact with jurors until their terms of jury service expired

on May 6, 2019, stating:

             This Court has long forbidden contact by the attorneys
             for parties with jurors who decided their cases, until the

                                          -16-
               jurors’ four-month term of service is completed. The
               jury pool for Mason County is typically not large, and
               often the qualified jurors, after challenges for cause are
               heard, do not number many more than the 28 minimum
               required for criminal trials (12 jurors and 8 challenges for
               each of the Commonwealth and defense). The Court is
               concerned about the effect that inquiries by skilled
               advocates might have on juries who may yet have cases
               to try soon in time.

The trial court noted there had been no allegations of the verdict being by lot. It

also noted that Hawn’s counsel did not have other trials scheduled during that jury

term but found that waiting until the jury term was over would not be unduly

burdensome. It found the Braden case distinguishable because it did not involve a

party’s request to contact jurors, but instead a request to contact jurors on behalf of

the press. The trial court also construed Hawn’s quote from Braden as dicta. It

then concluded, affirming its practice against attorneys contacting jurors until the

jury term of service was over.7 It also found that any information obtained would

be problematic due to ex parte discussions and could not be used to obtain a new

trial and that no prejudice could be shown from the relatively short delay.

               Hawn cites nothing indicating that the trial court could not prohibit

her attorneys from contacting jurors until their jury term was over. Despite her

citation of the Braden case in her appellate brief, the discussion therein clearly


7
 Although the trial court referred to having a long-standing “rule” to this effect, we are not
aware of this being incorporated into the written Local Rules of Practice and Procedure of the
19th Judicial Circuit (including Mason Circuit Court).

                                              -17-
pertained to press requests to interview jurors and not requests by parties or their

attorneys. See Braden, 39 S.W.3d at 826 (“We must distinguish between contact

with jurors by the news media and contact by parties or attorneys who took part in

the trial or are involved in the appeal.”).

             Hawn cites no authority specifically recognizing a party’s or

attorney’s right to contact jury members post-trial in time to interview jurors

before deadlines for new trial motions and appeals expire. Considering the trial

court’s articulation of legitimate concerns with maintaining adequate numbers of

qualified jurors, we discern no abuse of discretion in the trial court’s denying

Hawn’s motion to permit post-trial contact with jurors until their jury terms

expired a few weeks later.

      IV.    No Reversible Error in Denying Requests to Treat Jones’
             Deposition Statements as Judicial Admissions

              “Whether a statement is a judicial admission is a question of law”

subject to de novo review on appeal. Witten v. Pack, 237 S.W.3d 133, 136 (Ky.

2007). A judicial admission is defined as “a formal act of a party (committed

during the course of a judicial proceeding) that has the effect of removing a fact or

issue from the field of dispute[.]” Id. (citation omitted). Judicial admissions are

conclusive against a party and may support a dispositive resolution such as a

directed verdict. A party’s testimony can only be a judicial admission if it is




                                          -18-
“deliberate and unequivocal and unexplained or uncontradicted” and judicial

admissions must be narrowly construed. Id. (citation omitted).

              Hawn contends that the trial court erred in not treating three

statements made by Jones in her deposition as judicial admissions. First, Hawn

alleged that Jones made a judicial admission of a lack of wet floor signs indicating

that the direction Hawn was traveling in (from the restroom to the side door) was

wet. But the trial court stated at a hearing the morning of trial that Jones did not

clearly admit to such a lack of wet floor signs by responding “no” to the question,

“But as far as you recall, there were no wet floor signs indicating that the direction

Mrs. Hawn was traveling, was wet?” The trial court orally noted that the “as far as

you recall” language in the question made the simple “no” in response somewhat

equivocal and not conclusive. (Also, Cascio argues in its brief that the language of

the question and answer make it unclear whether Jones meant there were or were

not floor signs indicating the direction Hawn was traveling in was wet.)

              Second, Hawn argued that Jones admitted that placing a wet floor sign

before sweeping was a violation of McDonald’s policy,8 citing a portion of Jones’

deposition:

              Q. All right. If she [Boyd] had placed a wet floor sign
              out, what would she normally have in her hand?

8
 While the national McDonald’s Corporation was voluntarily dismissed from Hawn’s suit, it is
not clear whether Jones was testifying about policies of the national McDonald’s Corporation or
policies of the local McDonald’s restaurant in Maysville (which was operated by Cascio).

                                             -19-
             A. Well, sometimes they would put a wet floor sign out
             before they sweep, because right there, in that section
             right there, it looked like she had a dust pan.

             Q. Okay. And that’s a violation of the policies and
             procedures, isn’t it?

             A. You’re supposed to put it out before you start
             mopping, yes.

             But the trial court interpreted the cited deposition testimony as

meaning only that McDonald’s policy required placing a wet floor sign before

mopping—not that placing a wet floor sign before sweeping was against policy.

(Apparently, employees generally swept right before mopping.) The trial court

determined that Jones had not made a clear, unambiguous statement that placing a

wet floor sign before sweeping was a violation of McDonald’s policy. So, it did

not consider this portion of Jones’ deposition testimony to be a judicial admission.

             Third, Hawn asserted that Jones made a judicial admission in her

deposition testimony that Boyd cleaned the area where Hawn fell after the fall but

before notifying management, thus violating McDonald’s policy. Hawn based this

assertion on Jones’ testifying in her deposition while watching the surveillance

video:

             Q. So she’s [Boyd] cleaning this area before any other
             McDonald’s employees come back there, isn’t she?

             A. Yes.

             Q. She supposed to do that?

                                        -20-
               A. No.

               Q. Is that a violation of McDonald’s policies and
               procedures?

               A. Yes. She should have got a manager.

The trial judge reserved ruling on whether this third portion of Jones’ deposition

testimony was a judicial admission. He explained that if Boyd had cleaned the

area after Hawn fell but before notifying management, that would obviously make

evidence harder to obtain. So, the trial court reserved ruling on this alleged

admission to see what the testimony indicated.9 If Hawn later requested a ruling

on this issue for preservation purposes, this was not brought to our attention in

Hawn’s brief.10 As Hawn’s brief states that the trial court did not treat any of the

three asserted matters as judicial admissions, either the trial court later denied this

last request for a judicial admission based on the testimony presented or it never

made a definitive ruling.

               During the end of the judicial admission discussion the morning of

trial, Hawn’s counsel noted that Jones could be impeached if her trial testimony



9
  From our review of the hearing, it is not totally clear whether the trial court was referring solely
to Jones’ testimony (such as whether she believed the video to show Boyd cleaning the area or
what the alleged policy or violation entailed) or to Boyd’s testimony (whether she admitted to
cleaning the area between the fall and summoning management).
10
  Our precedent states that “a failure to press a trial court for a ruling or an admonition on an
objection or on a motion for relief operates as a waiver of that issue for purposes of appellate
review.” Perkins v. Commonwealth, 237 S.W.3d 215, 223 (Ky. App. 2007).

                                                -21-
conflicted with her deposition testimony. From our review of the record, Hawn’s

counsel questioned Jones thoroughly when her trial testimony conflicted with her

deposition testimony.

             Cascio argues in its brief that the questions were asked in an unclear

manner so that the meaning of Jones’ response is unclear. It points out that Jones

testified at trial that the policy did not require notifying management of falls if the

customer asks to be left alone as it claims Hawn did.

             From our review of the record, we agree with the trial court that the

statements made in Jones’ deposition testimony were not so unequivocal or

conclusive as to be properly considered judicial admissions. So, we conclude there

was no reversible error in the trial court’s denial of Hawn’s motion to have Jones’

deposition statements treated as judicial admissions.

      V.     No Reversible Error in Trial Court’s Denial of Motion to Stay
             Payment of Costs Pending Appeal

             Following the trial court’s entry of judgment based upon the jury

verdict, Cascio filed a Bill of Costs totaling over $3,000 for the costs, including

transcribing depositions. Hawn did not file exceptions to the Bill of Costs.

However, Hawn filed a motion to hold costs in abeyance after filing a motion for

new trial. Noting that she was considering an appeal, Hawn requested that the

“Bill of Costs be held in abeyance, with no interest accruing, until such time as all

issues regarding motions for new trial and/or appeals have been resolved.”

                                          -22-
Following the filing of Cascio’s response and a hearing, the trial court denied the

motion.

             Hawn clearly presented her request to have costs held in abeyance to

the trial court, so the issue is apparently preserved for review. We have been

unable to locate any authority indicating the applicable standard of review for the

trial court’s ruling on a motion to hold costs in abeyance. This appears to be a

novel motion not explicitly provided for in our court rules.

             Instead, CR 54.04 addresses payment of court costs and establishes

certain basic procedures. CR 54.04(1) provides: “Costs shall be allowed as of

course to the prevailing party unless the court otherwise directs . . . .” CR 54.04(2)

provides in part that the prevailing party shall prepare a bill of costs for costs

including “costs of the originals of any depositions . . . .” And CR 54.04(2) further

provides: “If within five days after such service no exceptions to the bill are

served on the prevailing party, the clerk shall endorse on the face of the judgment

the total amount of costs recoverable as a part of the judgment.”

             As the trial court pointed out in its order denying the motion, Hawn

cites no authority in support of her motion to hold costs in abeyance pending

appeal. Hawn has not alleged that she lacks the ability to pay these costs. And her

reply brief did not respond to Cascio’s arguments that she waived endorsement of




                                          -23-
costs by not filing timely exceptions or Cascio’s suggestion that filing a

supersedeas bond would be more appropriate.11

               Under any standard of review, we cannot find any error in the trial

court’s denying Hawn’s request to hold costs in abeyance based on the lack of

authority for granting this request.

       VI.     We Express No Opinion on Moot Issue of Whether Directed
               Verdict Should Have Been Granted on Medical Causation and
               Damages for Medical Expenses

               Lastly, Hawn contends that the trial court erred in denying her motion

for a directed verdict on the issues of medical causation of her injury and the

reasonableness of her medical expenses. We have found no reversible errors in the

trial court’s handling of other issues, so we affirm the trial court’s judgment based

upon the jury verdict.

               The jury found no liability on Cascio’s part. In response to

Interrogatory No. 1 in Instruction No. 5, the jury was asked, “Are you satisfied

from the evidence that the Defendant failed to satisfy its duty and that such failure

was a substantial factor in causing Plaintiff’s injuries?” Eleven of the twelve jurors

answered, “No,” and, thus, determined that Cascio was not liable for Hawn’s



11
  Cascio’s brief states at page 22: “The Civil Rules of Procedure contemplate and require that
judgments should be paid by way of supercedeous [sic] bond, CR 73.04, pending appeal which
provides further support for the Trial Court’s rationale in overruling Appellant’s motion to hold
the costs in abeyance.” Hawn has not indicated whether she attempted to execute a supersedeas
bond.

                                              -24-
injuries. As we find no reversible error casting doubt on the validity of this verdict

of no liability, the issue of whether a directed verdict should have been granted on

Hawn’s medical damages is moot and, so, we express no opinion on this issue.

                                  CONCLUSION

             For the foregoing reasons, the judgment of the Mason Circuit Court is

affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Andrew K. Wheeler                          Lauren Crosby Thompson
D. Luke Vincent                            Lexington, Kentucky
Ashland, Kentucky

Michael C. Walker
Huntington, West Virginia




                                         -25-